Amended judgment, Supreme Court, Bronx *238County (Barry Salman, J.), entered on June 12, 1986, unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff Roy Smith and a new trial ordered solely on the issue of damages awarded to said plaintiff and otherwise affirmed, without costs and without disbursements, unless plaintiff Roy Smith, within 20 days after service of a copy of the order herein with notice of entry upon his attorney, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $3,000,000 and to the entry of an amended judgment in accordance therewith. If plaintiff Roy Smith so stipulates, the judgment as so reduced, is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur—Murphy, P. J., Sandler, Asch, Rosenberger and Smith, JJ.